IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50012
                           Summary Calendar

JESUS MIRANDA, et al.,
                                           Plaintiffs,

JESUS MIRANDA,

                                           Plaintiff-Appellant,


versus
CITY OF EL PASO, TEXAS, et al.,
                                           Defendants,
CITY OF EL PASO, TEXAS, et al.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-94-CV-163
                        - - - - - - - - - -
                           March 27, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Miranda appeals from the district court’s grant of a

motion for summary judgment in favor of the defendants in his

civil rights suit under 42 U.S.C. § 1983.     Miranda argues that

the district court erred in granting the defendants’ motion for

summary judgment because a factual dispute exists with respect to

whether his arrest for the drug offenses was supported by

probable cause.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50012
                               - 2 -

     Miranda failed to present evidence sufficient to establish

the existence of a genuine issue of material fact demonstrating a

policy or custom which caused the purported constitutional

violation.   See Colle v. Brazos County, Tex., 981 F.2d 237, 244

(5th Cir. 1993).   The judgment of the district court is AFFIRMED.

     AFFIRMED.